DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Russell on 12/08/2020.
The application has been amended as follows: 
	Claim 1 at line 17: replace “physical” with --physically--.

Allowable Subject Matter
Claim(s) 1-2, 4, 6-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or teach, in conjunction with other limitations as detailed in the independent claims, the first location of the first contact pad and the second location of the second contact pad are located at opposite corners of the substrate from each other.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887